UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-07702 ­­ Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: March 31 Date of reporting period: September 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 SEMI - ANNUAL REPORT September 30, 2012 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 Value Line Asset Allocation Fund, Inc. INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00088205 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended September 30, 2012. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Asset Allocation Fund, Inc. (the “Fund”) earned a total return of 2.12% for the six-month period. That compared to a total return of 3.43% for the Standard & Poor’s 500 Index(1) in the same period and a total return of 3.68% for the Barclays Aggregate Bond Index.(2) The Fund was hurt by its underperformance in the Consumer Discretionary sector of the stock market, but benefitted from its underweighting in the weak Financial Services and Information Technology sectors. Since the Fund’s inception 19 years ago, it has achieved an average total return of 9.62% a year through September 30, 2012. It’s noteworthy that this has been accomplished even while holding a significant portion of assets in bonds and cash, thus limiting the risk exposure of our shareholders. Morningstar(3), the independent mutual fund advisory service, awards the Fund the top l rank of Five Stars among Aggressive Allocation funds as of September 30, 2012 for the 3-yr (371 funds), 5-yr (343) & Overall (371) periods (10-yr 4-stars - 145 funds). In addition, it gives the Fund an overall Return rating of High (10-yr above average) and a l Risk rating of Low compared to category peers. Lipper Inc.(4), another independent mutual fund advisory service, awards your Fund its top Lipper Leader rank of 5 for Total Return among Mixed Asset Allocation Growth funds for the 3, 5, 10 -yr & Overall periods (530, 477, 259 & 531 funds, respectively). For Consistent Return ranked a Five for 3-yr & Overall periods (528 funds), a Four for 5-yr (473) & 10-yr (254). For Tax Efficiency ranked a Five for 5-yr, 10-yr & Overall periods (478, 259 & 532 funds, respectively, ranked a Four for 3-yr (531). Meanwhile, the brokerage firm Charles Schwab has added the Fund to its Select List of favored investment choices. Stephen Grant has been lead manager of the Fund since inception. Key to the Fund’s long-term success is our disciplined investment strategy. This is a portfolio of growth stocks, representing companies that have demonstrated an ability to increase their earnings and stock price consistently over time. The resulting high quality of the portfolio’s holdings is one way that we limit the risk exposure of our shareholders. At the same time, we are ever-vigilant to the short-term psychological atmosphere, monitoring each holding’s price action, trading volume, money flows and Wall Street reports. Yet another way we reduce risk is through wide diversification of the stock portfolio. The Fund currently holds about 225 stocks across many different industries and representing a wide variety of company sizes. Large-capitalization companies make up about 40% of the stock investments; mid-cap, 30%; and small-cap, 30%. As for bondholdings, the Fund’s mandate is to invest only in higher-quality issues. The portfolio currently holds a variety of Treasury, agency and corporate bonds, primarily of short to intermediate maturities. At the beginning of the fiscal year (March 31), the Fund’s allocation was about 67% in stocks, 29% in bonds and 4% in cash equivalents. We changed this allocation slightly in the latest six-month period, moving the stock allocation up to about 72% of assets, and reducing bonds to about 23%. Asset allocation of the Fund is primarily determined by Value Line’s proprietary stock market model, which monitors certain economic and financial variables. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager 2 Value Line Asset Allocation Fund, Inc. Allocation Fund Shareholders The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. The Barclay’s Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Morningstar RatingTM for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 5 stars for top 10%; 4 stars next 22.5%; 3 stars next 35%; 2 stars next 22.5%; 1 star for bottom 10%. Funds are rated for up to three periods: the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: At least 3 years, but less than 5 years uses 100% three-year rating. At least 5 years but less than 10 years uses 60% five-year rating / 40% three-year rating. At least 10 years uses 50% ten-year rating / 30% five-year rating / 20% three-year rating. Lipper scores for Total Return and Consistent Return reflect the fund’s historical risk-adjusted returns, adjusted for volatility, relative to peers. The overall calculations are based on an equal-weighted average of percentile ranks for the Total Return and Consistent Return metrics over 3-, 5- and 10-year periods (if applicable.) The highest 20% of funds in each classification are named Lipper Leaders for Consistent Return or Total Return, the next 20% receive a score of 4, the middle 20% are scored 3, the next 20% are scored 2 and the lowest 20% are scored 1. These scores are subject to change every month. Lipper ratings are not intended to predict future results, and Lipper does not guarantee the accuracy of this information. More information is available at www.lipperleaders.com. Lipper Leader © 2007, Reuters, All Rights Reserved. 3 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset Allocation Fund Shareholders Economic Highlights (unaudited) The U.S. stock market has displayed remarkable strength this year with the S&P 500 returning 16.44% through September 30, 2012. The resilience of the market was evident as it posted positive returns despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.2% for the first quarter of the year, slowing to 1.3% for the second quarter, changing course to rise 2% in the third quarter. The acceleration in GDP growth in the third quarter was broad-based with increases in consumer and federal government spending as well as a pickup in residential housing investment. Job growth remained tame in September, with 144,000 new jobs created in the month. However, this was enough to push the unemployment rate down to 7.8%, the first time it has been below 8% in 44 months. It is also markedly better than the end of last year when the unemployment rate stood at 8.5%. Consumer confidence rose from August to September to 78.3 from 74.3. This is the highest reading for the consumer sentiment index in four months. Consumers reported some small gains in their financial situation through a reduction of debt levels and an increase in their assets, mainly due to rising stock prices and home values. Consumers also expect stronger job growth in the year ahead. The increasingly confident consumer sector led to increased spending from cars to iPhones, and with a 1.1% advance following a 1.2% increase in August, resulted in the best 2-month period since late 2010. It is critical for the growth of the domestic economy that consumers continue to spend as they account for 70% of economic activity. News on the housing market recovery was mixed in September. The construction of new homes was up 15%, the fastest rate in four years. However, existing home sales slipped a bit and mortgage delinquency and foreclosure rates edged up. Despite these numbers, consumers are showing increasing faith in the housing recovery, with just 11 percent of Americans expecting further declines in their homes’ values. U.S. Treasury bond prices continued to defy those investors expecting a weakened performance after the U.S. government’s loss of its AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events, keeping the 30-year U.S. Treasury yield range bound at the relatively low yield of 2.80%. 4 Value Line Asset Allocation Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2012 through September 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 4/1/12 Ending account value 9/30/12 Expenses paid during period 4/1/12 thru 9/30/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.10% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Asset Allocation Fund, Inc. Portfolio Highlights at September 30, 2012 (unaudited) Ten Largest Holdings Issue Principal Amount or Shares Value Percentage of Net Assets U.S. Treasury Notes, 1.75%, 5/31/16 $ $ 1.3% Federal National Mortgage Association Pool #AB1796 3.50%, 11/1/40 $ $ 1.3% U.S. Treasury Bonds, 5.50%, 8/15/28 $ $ 1.2% Verizon Communications, Inc., Senior Unsecured Notes, 8.75%, 11/1/18 $ $ 1.2% U.S. Treasury Notes, 1.50%, 8/31/18 $ $ 1.1% PepsiCo, Inc. $ 1.1% U.S. Treasury Notes, 1.88%, 10/31/17 $ $ 1.1% Alexion Pharmaceuticals, Inc. $ 1.1% U.S. Treasury Notes, 1.38%, 12/31/18 $ $ 1.0% ANSYS, Inc. $ 0.9% Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 6 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (72.1%) CONSUMER DISCRETIONARY (10.3%) Arbitron, Inc. $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Fossil, Inc. * Genesco, Inc. * Genuine Parts Co. Gildan Activewear, Inc. John Wiley & Sons, Inc. Class A Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * Luxottica Group S.p.A. ADR McDonald’s Corp. Monro Muffler Brake, Inc. Movado Group, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Ralph Lauren Corp. Service Corporation International Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * (1) VF Corp. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. Yum! Brands, Inc. Shares Value CONSUMER STAPLES (6.9%) Boston Beer Co., Inc. (The) Class A * (1) $ BRF - Brasil Foods S.A. ADR (1) British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Coca-Cola Femsa, SAB de C.V. ADR Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. Fomento Economico Mexicano SAB de C.V. ADR General Mills, Inc. Harris Teeter Supermarkets, Inc. Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (2.4%) Atwood Oceanics, Inc. * Enbridge, Inc. FMC Technologies, Inc. * Noble Energy, Inc. Oil States International, Inc. * Pioneer Natural Resources Co. FINANCIALS (6.9%) ACE Ltd. Affiliated Managers Group, Inc. * AFLAC, Inc. Allied World Assurance Co. Holdings AG See Notes to Financial Statements. 7 Value Line Asset Allocation Fund, Inc. September 30, 2012 Shares Value American Campus Communities, Inc. REIT $ American Tower Corp. REIT Ameriprise Financial, Inc. Arch Capital Group Ltd. * Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BOK Financial Corp. BRE Properties, Inc. REIT Camden Property Trust REIT Equity One, Inc. REIT FBL Financial Group, Inc. Class A HCP, Inc. REIT LTC Properties, Inc. REIT M&T Bank Corp. (1) PartnerRe Ltd. ProAssurance Corp. Prosperity Bancshares, Inc. Royal Bank of Canada Saul Centers, Inc. REIT Signature Bank * Stifel Financial Corp. * T. Rowe Price Group, Inc. Wells Fargo & Co. HEALTH CARE (8.3%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * (1) C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * Shares Value IDEXX Laboratories, Inc. * $ Mednax, Inc. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR Orthofix International N.V. * Owens & Minor, Inc. ResMed, Inc. (1) Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Volcano Corp. * INDUSTRIALS (19.5%) Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The) * AMETEK, Inc. Atlas Air Worldwide Holdings, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Carlisle Companies, Inc. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Copart, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. (1) EnerSys * Esterline Technologies Corp. * Exelis, Inc. FedEx Corp. Franklin Electric Co., Inc. Graco, Inc. Healthcare Services Group, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * See Notes to Financial Statements. 8 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) Shares Value II-VI, Inc. * $ Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Parker Hannifin Corp. Portfolio Recovery Associates, Inc. * Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Snap-on, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (7.6%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. Blackbaud, Inc. CGI Group, Inc. Class A * (1) Shares Value Check Point Software Technologies Ltd. * $ Cognizant Technology Solutions Corp. Class A * Coherent, Inc. * Equinix, Inc. * Fiserv, Inc. * j2 Global, Inc. (1) Liquidity Services, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * NCR Corp. * OSI Systems, Inc. * Salesforce.com, Inc. * TIBCO Software, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * VeriFone Systems, Inc. * VeriSign, Inc. * VMware, Inc. Class A * Wright Express Corp. * MATERIALS (7.6%) Air Products & Chemicals, Inc. Airgas, Inc. AptarGroup, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Hawkins, Inc. (1) NewMarket Corp. Packaging Corp. of America PPG Industries, Inc. Praxair, Inc. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A (1) Sherwin-Williams Co. (The) Sigma-Aldrich Corp. See Notes to Financial Statements. 9 Value Line Asset Allocation Fund, Inc. September 30, 2012 Shares Value Valspar Corp. (The) $ TELECOMMUNICATION SERVICES (1.0%) Crown Castle International Corp. * SBA Communications Corp. Class A * TELUS Corp. UTILITIES (1.6%) Cleco Corp. ITC Holdings Corp. National Fuel Gas Co. NorthWestern Corp. ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $63,774,278) (72.1%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (8.0%) $ Federal Home Loan Mortgage Corp. 1.00%, 7/28/17 Federal Home Loan Mortgage Corp. 4.50%, 6/15/23 Federal Home Loan Mortgage Corp. 4.50%, 10/15/27 Federal Home Loan Mortgage Corp. 4.50%, 3/15/36 Federal Home Loan Mortgage Corp., Gold PC Pool# G08469 3.50%, 12/1/41 Federal Home Loan Mortgage Corp., Gold PC Pool# G14282 3.00%, 11/1/26 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316 5.00%, 9/1/21 Principal Amount Value $ Federal Home Loan Mortgage Corp., Gold PC Pool# Q05649 4.00%, 1/1/42 $ Federal Home Loan Mortgage Corp., Gold PC Pool# Q05714 4.00%, 1/1/42 Federal Home Loan Mortgage Corporation TBA 3.00%, 10/1/27 Federal National Mortgage Association 1.25%, 1/30/17 Federal National Mortgage Association 5.00%, 12/25/32 Federal National Mortgage Association 4.50%, 4/1/40 Federal National Mortgage Association 4.50%, 7/1/40 Federal National Mortgage Association Pool #AB1796 3.50%, 11/1/40 Federal National Mortgage Association Pool #MA3894 4.00%, 9/1/31 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 4.50%, 10/25/39 Federal National Mortgage Association TBA 3.00%, 10/1/42 Government National Mortgage Association 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $9,189,404) (8.0%) CORPORATE BONDS & NOTES (6.3%) COMMUNICATIONS (1.6%) Time Warner, Inc., Guaranteed Notes, 3.40%, 6/15/22 Verizon Communications, Inc., Senior Unsecured Notes, 8.75%, 11/1/18 See Notes to Financial Statements. 10 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value CONSUMER, CYCLICAL (0.5%) $ Johnson Controls, Inc., Senior Unsecured Notes, 3.75%, 12/1/21 $ CONSUMER, NON-CYCLICAL (1.6%) Coca-Cola Enterprises, Inc., Senior Unsecured Notes, 3.25%, 8/19/21 JM Smucker Co. (The), Guaranteed Notes, 3.50%, 10/15/21 PepsiCo, Inc., Senior Unsecured Notes, 1.25%, 8/13/17 Teva Pharmaceutical Finance Co. BV, Series 2, Guaranteed Notes, 3.65%, 11/10/21 ENERGY (0.9%) Husky Energy, Inc., Senior Unsecured Notes, 3.95%, 4/15/22 Schlumberger Investment SA, Guaranteed Notes, 3.30%, 9/14/21 (2) FINANCIAL (1.5%) American Honda Finance Corp., Senior Unsecured Notes, 2.13%, 2/28/17 (2) Bank of America Corp. MTN, Series L, Senior Unsecured Notes, 5.65%, 5/1/18 General Electric Capital Corp. MTN, Senior Unsecured Notes, 3.35%, 10/17/16 HSBC Holdings PLC, Senior Unsecured Notes, 4.00%, 3/30/22 Principal Amount Value $ JPMorgan Chase & Co., Senior Unsecured Notes, 3.15%, 7/5/16 $ INDUSTRIAL (0.2%) Burlington Northern Santa Fe LLC, Senior Unsecured Notes, 3.05%, 9/1/22 TOTAL CORPORATE BONDS & NOTES (Cost $6,809,837) (6.3%) U.S. TREASURY OBLIGATIONS (9.1%) U.S. TREASURY NOTES & BONDS (9.1%) U.S. Treasury Bonds, 6.25%, 8/15/23 U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Notes, 0.25%, 6/30/14 U.S. Treasury Notes, 0.38%, 6/15/15 U.S. Treasury Notes, 1.88%, 6/30/15 U.S. Treasury Notes, 1.75%, 5/31/16 U.S. Treasury Notes, 1.00%, 9/30/16 U.S. Treasury Notes, 1.00%, 3/31/17 U.S. Treasury Notes, 1.88%, 9/30/17 U.S. Treasury Notes, 1.88%, 10/31/17 U.S. Treasury Notes, 2.25%, 7/31/18 U.S. Treasury Notes, 1.50%, 8/31/18 U.S. Treasury Notes, 1.38%, 12/31/18 See Notes to Financial Statements. 11 Value Line Asset Allocation Fund, Inc. September 30, 2012 Principal Amount Value $ U.S. Treasury Notes, 2.63%, 11/15/20 $ TOTAL U.S. TREASURY OBLIGATIONS (Cost $10,581,851) (9.1%) SHORT-TERM INVESTMENTS (9.1%) REPURCHASE AGREEMENTS (6.8%) With Morgan Stanley, 0.19%, dated 09/28/12, due 10/01/12, delivery value $8,100,128 (collateralized by $7,930,000 U.S. Treasury Notes 2.375% due 09/30/14, with a value of $8,268,781) INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (2.3%) REPURCHASE AGREEMENTS (2.3%) Joint Repurchase Agreement with Morgan Stanley, 0.20%, dated 09/28/12, due 10/01/12, delivery value $901,388 (collateralized by $919,403 U.S. Treasury Inflation Indexed Bonds 2.375% due 01/15/25, with a value of $916,143) Joint Repurchase Agreement with Barclays, 0.20%, dated 09/28/12, due 10/01/12, delivery value $901,388 (collateralized by $919,401 U.S. Treasury Inflation Indexed Notes 1.875% due 07/15/13, with a value of $916,001) Principal Amount Value $ Joint Repurchase Agreement with Credit Suisse First Boston, 0.23%, dated 09/28/12, due 10/01/12, delivery value $901,390 (collateralized by $919,573 U.S. Treasury Note 1.375% due 11/30/15, with a value of $915,572) $ TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $2,704,118) (2.3%) TOTAL SHORT-TERM INVESTMENTS (9.1%) (Cost $10,804,118) TOTAL INVESTMENT SECURITIES (104.6%) (Cost $101,159,488) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-4.6%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($118,267,318 ÷ 5,114,647 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of September 30, 2012, the market value (including accrued interest) of the securities on loan was $2,692,875. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. TBA To Be Announced See Notes to Financial Statements. 12 Value Line Asset Allocation Fund, Inc. Statement of Assets and Liabilities at September 30, 2012 (unaudited) Assets: Investment securities, at value (Cost - $93,059,488) (securities on loan, at value, $2,692,875)* $ Repurchase agreement (Cost - $8,100,000) Cash Receivable for capital shares sold Interest and dividends receivable Prepaid expenses Receivable for securities lending income Other 20 Total Assets Liabilities: Payable for securities purchased Payable upon return of securities on loan Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 5,114,647 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($118,267,318 ÷ 5,114,647 shares outstanding) $ Statement of Operations for the Six Months Ended September 30, 2012 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $6,486) $ Interest Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Custodian fees Auditing and legal fees Transfer agent fees Printing and postage Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ * The market value of securities on loan includes accrued interest. See Notes to Financial Statements. 13 Value Line Asset Allocation Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended September 30, 2012 (unaudited) and for the Year Ended March 31, 2012 Six Months Ended September 30, 2012 (unaudited) Year Ended March 31, 2012 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income — ) Net realized gain from investment transactions — ) Total Distributions — ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders — Cost of shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 14 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Asset Allocation Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Fund will attempt to achieve its objective by following an asset allocation strategy, based on data derived from computer models for the stock and bond markets, that shifts the assets of the Fund among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates and such differences could be material. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 15 Value Line Asset Allocation Fund, Inc. September 30, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of September 30, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ U.S. Government Agency Obligations 0 0 Corporate Bonds & Notes 0 0 U.S. Treasury Obligations 0 0 Short-Term Investments 0 0 Total Investments in Securities $ $ $ 0 $ The Fund follows the updated provisions surrounding fair value measurements and disclosures on transfers in and out of all levels of the fair value hierarchy on a gross basis and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 of the fair value hierarchy. For the six months ended September 30, 2012, there was no significant transfer activity between Level 1 and Level 2. For the six months ended September 30, 2012, there were no Level 3 investments. The Schedule of Investments includes a breakdown of the Schedule’s investments by category. (C) Repurchase Agreements: In connection with transactions in repurchase agreements, the Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, it is the Fund’s policy to mark-to-market on a daily basis to ensure the adequacy of the collateral. In the event of default of the obligation to repurchase, the Fund has the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. Under certain circumstances, in the event of default or bankruptcy by the other party to the agreement, realization and/or retention of the collateral or proceeds may be subject to legal proceedings. In April 2011, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”) related to the accounting for repurchase agreements and similar agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The ASU modifies the criteria for determining effective control of transferred assets and as a result certain agreements may be accounted for as secured borrowings. The ASU is effective prospectively for new transfers and existing transactions that are modified in the first interim or annual period beginning on or after December 15, 2011. The Fund is evaluating the implications of this change. (D) Federal Income Taxes: It is the policy of the Fund to qualify as a regulated investment company by complying with the provisions available to regulated investment companies, as defined in applicable sections of the Internal Revenue Code, and to distribute all of its investment income and capital gains to its shareholders. Therefore, no provision for federal income tax is required. Management has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years (fiscal years ended March 31, 2009 through March 31, 2012), and has concluded that no provision for federal or state income tax is required in the Fund’s financial statements. The Fund’s federal and state income tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. 16 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements (unaudited) (E) Security Transactions and Distributions: Security transactions are accounted for on the date the securities are purchased or sold. Interest income is accrued as earned. Realized gains and losses on sales of securities are calculated for financial accounting and federal income tax purposes on the identified cost basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Distributions are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. (F) Foreign Currency Translation: The books and records of the Fund are maintained in U.S. dollars. Assets and liabilities which are denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Fund does not isolate changes in the value of investments caused by foreign exchange rate differences from the changes due to other circumstances. Income and expenses are translated to U.S. dollars based upon the rates of exchange on the respective dates of such transactions. Net realized foreign exchange gains or losses arise from currency fluctuations realized between the trade and settlement dates on securities transactions, the differences between the U.S. dollar amounts of dividends, interest, and foreign withholding taxes recorded by the Fund, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities, other than investments, at the end of the fiscal period, resulting from changes in the exchange rates. The effect of the change in foreign exchange rates on the value of investments is included in realized gain/loss on investments and change in net unrealized appreciation/ (depreciation) on investments. (G) Representations and Indemnifications: In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. (H) Accounting for Real Estate Investment Trusts: The Fund may own shares of Real Estate Investment Trusts (“REITs”) which report information on the source of their distributions annually. Distributions received from REITs during the year which represent a return of capital are recorded as a reduction of cost and distributions which represent a capital gain dividend are recorded as a realized long-term capital gain on investments. (I) Foreign Taxes: The Fund may be subject to foreign taxes on income, gains on investments, or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and recoveries as applicable, based upon its current interpretation of tax rules and regulations that exist in the markets in which it invests. (J) Securities Lending: Under an agreement with State Street Bank & Trust (“State Street”), the Fund can lend its securities to brokers, dealers and other financial institutions approved by the Board of Directors. By lending its investment securities, the Fund attempts to increase its net investment income through receipt of interest on the loan. Any gain or loss in the market price of the securities loaned that might occur and any interest or dividends declared during the term of the loan would accrue to the account of the Fund. Risks of delay in recovery of the securities or even loss of rights in the collateral may occur should the borrower of the securities fail financially. Generally, in the event of a counter-party default, the Fund has the right to use the collateral to offset the losses incurred. The lending fees received and the Fund’s portion of the interest income earned on the cash collateral are included in the Statement of Operations. 17 Value Line Asset Allocation Fund, Inc. September 30, 2012 Upon entering into a securities lending transaction, the Fund receives cash or other securities as collateral in an amount equal to or exceeding 102% of the current market value of the loaned securities. Any cash received as collateral is invested by State Street Global Advisors, acting in its capacity as securities lending agent (the “Agent”), in The Value Line Funds collateral account, which is subsequently invested into joint repurchase agreements. A portion of the dividends received on the collateral is rebated to the borrower of the securities and the remainder is split between the Agent and the Fund. The Fund enters into a joint repurchase agreement whereby its uninvested cash collateral from securities lending is deposited into a joint cash account with other funds managed by the investment adviser and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based on their pro-rata interest. A repurchase agreement is accounted for as a loan by the fund to the seller, collateralized by securities which are delivered to the fund’s custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. The joint repurchase agreement held by the Fund at the six months ended had been entered into on September 30, 2012. As of September 30, 2012, the Fund loaned securities which were collateralized by cash. The value of the securities on loan and the value of the related collateral were as follows: Value of Securities Loaned Value of Collateral Total Collateral (including Calculated Mark) (K)Subsequent Events: Management has evaluated all subsequent transactions and events through the date on which these financial statements were issued, and except as already included in the notes to these financial statements, has determined that no additional items require disclosure. 2. Capital Share Transactions Transactions in capital stock were as follows: Six Months Ended September 30, 2012 (unaudited) Year Ended March 31, 2012 Shares sold Shares issued to shareholders in reinvestment of dividends and distributions — Shares redeemed ) ) Net increase Dividends per share from net investment income $ — $ Distributions per share from net realized gains $ — $ 3.Purchases and Sales of Securities Purchases and sales of securities, excluding short-term investments, were as follows: Six Months Ended September 30, (unaudited) Purchases: U.S. Government Agency Obligations $ Other Investment Securities Total Purchases $ Sales: U.S. Government Agency Obligations $ Other Investment Securities Total Sales $ 18 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements (unaudited) 4.Income Taxes At September 30, 2012, information on the tax components of capital is as follows: Cost of investments for tax purposes $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation on investments $ 5. Investment Advisory Fee, Service and Distribution Fees and Transactions With Affiliates An advisory fee of $295,930 was paid or payable to EULAV Asset Management (the “Adviser”) for the six months ended September 30, 2012. This was computed at an annual rate of 0.65% of the daily net assets during the period and paid monthly. The Adviser provides research, investment programs, and supervision of the investment portfolio and pays costs of certain administrative services and office space. The Adviser also provides persons, satisfactory to the Fund’s Board of Directors, to act as officers of the Fund and pays their salaries. The Fund has a Service and Distribution Plan (the “Plan”), adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, which compensates EULAV Securities LLC (the “Distributor”) for advertising, marketing and distributing the Fund’s shares and for servicing the Fund’s shareholders at an annual rate of 0.25% of the Fund’s average daily net assets. For the six months ended September 30, 2012, fees amounting to $113,819 before fee waivers, were accrued under the Plan. Effective March 1, 2009 through July 31, 2013, the Distributor contractually agreed to waive 0.10% of the Fund’s 12b-1 fee for one year periods. For the six months ended September 30, 2012, the fees waived amounted to $45,528. The Distributor has no right to recoup previously waived amounts. For the six months ended September 30, 2012, the Fund’s expenses were reduced by $149 under a custody credit arrangement with the custodian. Direct expenses of the Fund are charged to the Fund while common expenses of the Value Line Funds are allocated proportionately based upon the Funds’ respective net assets. The Fund bears all other costs and expenses. Certain officers and a Trustee of the Adviser are also officers and a director of the Fund. At September 30, 2012, the officers and directors of the Fund as a group owned 1,114 shares, representing less than 1% of the outstanding shares. 19 Value Line Asset Allocation Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended September 30, Years Ended March 31, (unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — ) Distributions from net realized gains — ) — — ) ) Total distributions — ) Net asset value, end of period $ Total return % (1) % % % )% % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(2) % (3) % % %(4) % % Ratio of expenses to average net assets(5) % (3) % % %(6) % % Ratio of net investment income to average net assets % (3) % Portfolio turnover rate 23 % (1) 53 % 34 % 30 % 20 % 25 % Not annualized. Ratio reflects expenses grossed up for the custody credit arrangement and grossed up for the waiver of a portion of the service and distribution plan fees by the Distributor. The ratio of expenses to average net assets, net of custody credits, but exclusive of the fee waivers would have been 1.18% and 1.09% for the years ended March 31, 2009 and March 31, 2008, respectively, and would have been unchanged for the other periods shown. Annualized. Ratio reflects expenses grossed up for the reimbursement by Value Line, Inc. of certain expenses incurred by the Fund. Ratio reflects expenses net of the custody credit arrangement and net of the waiver of a portion of the service and distribution plan fees by the Distributor. Ratio reflects expenses net of the reimbursement by Value Line, Inc. of certain expenses incurred by the Fund. See Notes to Financial Statements 20 Amendment to Semi-Annual Report FACTORS CONSIDERED BY THE BOARD IN APPROVING CONTINUANCE OF THE INVESTMENT ADVISORY AGREEMENT FOR VALUE LINE ASSET ALLOCATION FUND, INC. The Investment Company Act of 1940 (the “1940 Act”) requires the Board of Directors, including a majority of Directors who are not “interested persons” of Value Line Asset Allocation Fund, Inc. (the “Fund”), as that term is defined in the 1940 Act (the “Independent Directors”), to annually consider the continuance of the Fund’s investment advisory agreement (“Agreement”) with its investment adviser, EULAV Asset Management.1 In considering whether the continuance of the Agreement was in the best interests of the Fund and its shareholders, the Board requested and the Adviser provided such information as the Board deemed to be reasonably necessary to evaluate the terms of the Agreement.At meetings held throughout the year, including the meeting specifically focused upon the review of the Agreement,the Independent Directors met in executive sessions separately from the non-Independent Director of the Fund and any officers of the Adviser.In selecting the Adviser and approving the continuance of the Agreement, the Independent Directors relied upon the assistance of counsel to the Independent Directors. Both in the meeting specifically focused upon the review of the Agreement and at other meetings, the Board, including the Independent Directors, received materials relating to the Adviser’s investment and management services under the Agreement.These materials included information on:(i) the investment performance of the Fund, including a comparison to a peer group of funds consisting of the Fund and all retail and institutional mixed-asset target allocation growth funds regardless of asset size or primary channel of distribution (the “Performance Universe”), and its benchmark index, each as selected, classified and prepared objectively by Lipper Inc., an independent evaluation service (“Lipper”); (ii) the investment process, portfolio holdings, investment restrictions, valuation procedures, and financial statements for the Fund; (iii) sales and redemption data with respect to the Fund; (iv) the general investment outlook in the markets in which the Fund invests; (v)arrangements with respect to the distribution of the Fund’s shares; (vi) the allocation and cost of the Fund’s brokerage (none of which was effected through any affiliate of the Adviser); and (vii) the overall nature, quality and extent of services provided by the Adviser. 1 For periods prior to December 23, 2010, the term “Adviser” means the Adviser’s predecessor entities that previously served as the Fund’s adviser, EULAV Asset Management, LLC and Value Line, Inc. (“VLI”).Likewise, for periods prior to December 23, 2010, the term “Distributor” refers to the predecessor entities of the Fund’s current distributor, EULAV Securities LLC (the “Distributor”), which were EULAV Securities, Inc. and Value Line Securities, Inc. 21 As part of their review, the Board requested, and the Adviser provided, additional information in order to evaluate the quality of the Adviser’s services and the reasonableness of its fees under the Agreement.In a separate executive session, the Independent Directors reviewed information, which included data comparing:(i) the Fund’s management fee rate, transfer agent and custodian fee rate, Rule 12b-1 fee rate, and the rate of other non-management expenses, to those of a peer group of funds consisting of the Fund and 16 other retail no-load mixed-asset target allocation growth funds (excluding outliers), as selected objectively by Lipper (“Expense Group”), and a peer group of funds consisting of the Fund, the Expense Group and all other retail no-load mixed-asset target growth funds (excluding outliers), as selected, classified and prepared objectively by Lipper (“Expense Universe”); (ii) the Fund’s expense ratio to those of its Expense Group and Expense Universe; and (iii) the Fund’s investment performance over various time periods to the average performance of the Performance Universe as well as the appropriate Lipper Index, as selected objectively by Lipper (the “Lipper Index”). In the separate executive session, the Independent Directors also reviewed information regarding: (a) the financial results and condition of the Adviser, and the Adviser’s and the Distributor’s profitability from the services that have been performed for the Fund and the Value Line family of funds; (b)the Adviser’s investment management staffing and resources; (c) the ownership, control and day-to-day management of the Adviser, including representations of VLI that it does not “control” (as that term is defined in the 1940 Act) either the Adviser or the Distributor; and (d) the Fund’s potential for achieving economies of scale.In support of its review of the statistical information, the Board was provided with a detailed description of the methodology used by Lipper to determine the Expense Group, the Expense Universe and the Performance Universe to prepare its information. The following summarizes matters considered by the Board in connection with its continuance of the Agreement.However, the Board did not identify any single factor as all-important or controlling, and the summary does not detail all the matters that were considered. Investment Performance. The Board reviewed the Fund’s overall investment performance and compared it to its Performance Universe and the Lipper Index.The Board noted that the Fund outperformed the Performance Universe average and the Lipper Index for the one-year, three-year, five-year and ten-year periods ended March 31, 2012. 22 The Adviser’s Personnel and Methods.The Board reviewed the background of the portfolio managers responsible for the daily management of the Fund’s portfolio, seeking to achieve the Fund’s investment objective and adhering to the Fund’s investment strategies.The Independent Directors also engaged in discussions with the Adviser’s senior management responsible for the overall functioning of the Fund’s investment operations.The Board viewed favorably (i)the Adviser’s use of analytic tools in support of the portfolio management, compliance and shareholder relation functions which the Adviser previously committed resources to acquire, (ii) continuity of the Adviser’s staff attributable in part to its actions previously taken to attract and retain personnel, including its prior improvements to employee benefit programs and increased base compensation and merit-based compensation for certain staff members to be more industry competitive, and (iii) that the Adviser continues to receive the Value Line ranking systems without cost.The Board concluded that the Fund’s management team and the Adviser’s overall resources were adequate and that the Adviser had investment management capabilities and personnel essential to performing its duties under the Agreement. Management Fee and Expenses.The Board considered the Adviser’s management fee rate under the Agreement relative to the management fee rates applicable to the funds in the Expense Group and Expense Universe, both before and after applicable fee waivers.Before giving effect to fee waivers applicable to certain funds in the Expense Group, the Board noted that, for the most recent fiscal year for which audited financial data is available, the Fund’s management fee rate was lower than that of the Expense Group average.2 After giving effect to applicable fee waivers, the Board also noted that, for the most recent fiscal year for which audited financial data is available, the Fund’s management fee rate was lower than that of the Expense Group average and slightly greater than that of the Expense Universe average.3The Board concluded that the Fund’s management fee rate was satisfactory for the purpose of approving continuance of the Agreement. The Board also considered the Fund’s total expense ratio relative to those of funds in its Expense Group and Expense Universe.The Distributor and the Board agreed that the Distributor will extend the existing contractual waiver of a portion of the Fund’s Rule 12b-1 fee for another one-year period ending July 31, 2013.This waiver effectively reduces the Fund’s Rule 12b-1 fee rate from 0.25% to 0.15% of the Fund’s average daily net assets for the one-year period ending July 31, 2013.Such waiver cannot be changed during the contractual waiver period without the Board’s approval.The Board noted that, for the most recent fiscal year for which audited financial data is available, the Fund’s expense ratio was higher than that of the Expense Group average and the Expense Universe average, after giving effect to fee waivers applicable to the Fund and certain funds in the Expense Group and Universe.4 The Board concluded that the Fund’s expense ratio was satisfactory for the purpose of approving continuance of the Agreement. 2 The same comparative results are also applicable for the Fund’s fiscal year ended March 31, 2012 for which unaudited financial data was provided to the Board. 3 The same comparative result is also applicable for the Fund’s fiscal year ended March 31, 2012 for which unaudited financial data was provided to the Board. 4 The same comparative result is also applicable for the Fund’s fiscal year ended March 31, 2012 for which unaudited financial data was provided to the Board. 23 Nature, Extent and Quality of Services.The Board considered the nature, extent and quality of other services provided by the Adviser and the Distributor.At meetings held throughout the year, the Board reviewed the resources and effectiveness of the Adviser’s overall compliance program, as well as the services provided by the Distributor.The Board viewed favorably the additional resources devoted by the Adviser to enhance its and the Fund’s overall compliance program as well as steps being undertaken to enhance the shareholders’ experience with the Fund, such as a more robust website.The Board reviewed the services provided by the Adviser and its affiliates in supervising the Fund’s third party service providers.Based on this review, the Board concluded that the nature, quality, cost, and extent of such other services provided by the Adviser and its affiliates were satisfactory, reliable and beneficial to the Fund’s shareholders. Profitability.The Board considered the level of profitability of the Adviser and the Distributor with respect to the Fund individually and in the aggregate for all the funds within the Value Line group of funds, including the impact of the restructuring and certain actions taken during prior years.These actions included the reduction (voluntary in some instances and contractual in other instances) of management and/or Rule 12b-1 fees for certain funds, the Adviser’s termination of the use of soft dollar research, and the cessation of trading through the Distributor.The Board also considered the Adviser’s continued attention to the rationalization and differentiation of funds within the Value Line group of funds to better identify opportunities for savings and efficiencies among the funds, and better use of the Adviser’s resources.The Board concluded that the profitability of the Adviser and the Distributor with respect to the Fund, including the financial results derived from the Fund’s Agreement, were within a range the Board considered reasonable. Other Benefits.The Board also considered the character and amount of other direct and incidental benefits received by the Adviser and the Distributor from their association with the Fund.The Board concluded that potential “fall-out” benefits that the Adviser and the Distributor may receive, such as greater name recognition, appear to be reasonable, and may in some cases benefit the Fund. Economies of Scale.The Board considered that, given the current and anticipated size of the Fund, any perceived and potential economies of scale were not yet a significant consideration for the Fund and that the addition of break points to the fee structure was not currently necessary. Fees and Services Provided for Other Comparable Funds/Accounts Managed by the Adviser and its Affiliates.The Board was informed by the Adviser that the Adviser does not manage any non-mutual fund account that has similar objectives and policies as those of the Fund. Conclusion.The Board examined the totality of the information it was provided at the meeting specifically addressing approval of the Agreement and at other meetings held during the past year and did not identify any single controlling factor.Based on its evaluation of all material factors deemed relevant and with the advice of independent counsel, the Board concluded that the rate at which the Fund pays a management fee to the Adviser under the Agreement does not constitute a fee that is so disproportionately large as to bear no reasonable relationship to the services rendered and that could not have been the product of arm’s-length bargaining.Further, the Board concluded that the Fund’s Agreement, and the management fee rate thereunder, is fair and reasonable and voted to continue the Agreement as in the best interest of the Fund and its shareholders. 24 Value Line Asset Allocation Fund, Inc. The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the Fund voted these proxies for the 12-month period ended June 30 is available through the Fund’s website at http://www.vlfunds.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-243-2729. 25 Value Line Asset Allocation Fund, Inc. Management of the Fund MANAGEMENT INFORMATION The business and affairs of the Fund are managed by the Fund’s officers under the direction of the Board of Directors. The following table sets forth information on each Director and Officer of the Fund. Each Director serves as a director or trustee of each of the 11 Value Line Funds. Each Director serves until his or her successor is elected and qualified. Name, Address, and YOB Position Length of Time Served Principal Occupation During the Past 5 Years Interested Director* Mitchell E. Appel YOB: 1970 Other Directorships: None Director Since 2010 President of each of the Value Line Funds since June 2008; Chief Financial Officer of Value Line, Inc. (“Value Line”) from April 2008 to December 2010 and from September 2005 to November 2007; Director from February 2010 to December 2010; Chief Financial Officer of XTF Asset Management from November 2007 to April 2008; Chief Financial Officer of the Distributor since April 2008 and President since February 2009; President of the Adviser since February 2009, Trustee since December 2010 and Treasurer since January 2011. Non-Interested Directors Joyce E. Heinzerling 500 East 77th Street New York, NY 10162 YOB: 1956 Other Directorships: Burnham Investors Trust, since 2004 (4 funds). Director Since 2008 President, Meridian Fund Advisers LLC. (consultants) since April 12009; General Counsel, Archery Capital LLC (private investment fund) until April 2009. Francis C. Oakley 54 Scott Hill Road Williamstown, MA 01267 YOB: 1931 Other Directorships: None Director Since 1993 Professor of History, Williams College, (1961-2002). Professor Emeritus since 2002; President Emeritus since 1994 and President, (1985-1994); Chairman (1993-1997) and Interim President (2002-2003) of the American Council of Learned Societies. Trustee since 1997 and Chairman of the Board since 2005, National Humanities Center. David H. Porter 5 Birch Run Drive Saratoga Springs, NY 12866 YOB: 1935 Other Directorships: None Director Since 2000 Professor, Skidmore College since 2008; Visiting Professor of Classics, Williams College, (1999-2008); President Emeritus, Skidmore College since 1999 and President, (1987-1998). Paul Craig Roberts 169 Pompano St. Panama City Beach, FL YOB: 1939 Other Directorships: None Director Since 2000 Chairman, Institute for Political Economy. 26 Value Line Asset Allocation Fund, Inc. Management of the Fund Name, Address, and YOB Position Length of Time Served Principal Occupation During the Past 5 Years Nancy-Beth Sheerr 1409 Beaumont Drive Gladwyne, PA 19035 YOB: 1949 Other Directorships: None Director Since 2000 Senior Financial Adviser, Veritable L.P. (Investment Adviser). Daniel S. Vandivort 59 Indian Head Road Riverside, CT 06878 YOB: 1954 Other Directorships: None Director (Chairman of Board since 2010) Since 2008 President, Chief Investment Officer, Weiss, Peck and Greer/Robeco Investment Management (2005-2007); Managing Director, Weiss, Peck and Greer, (1995-2005). Officers Mitchell E. Appel YOB: 1970 President Since 2008 President of each of the Value Line Funds since June2008; Chief Financial Officer of Value Line from April 2008 to December 2010 and from September 2005 to November 2007; Director from February 2010 to December 2010; Chief Financial Officer of XTF Asset Management from November 2007 to April 2008; Chief Financial Officer of the Distributor since April 2008 and President since February 2009; President of the Adviser since February 2009, Trustee since December 2010 and Treasurer since January 2011. Michael J. Wagner YOB: 1950 Chief Compliance Officer Since 2009 Chief Compliance Officer of Value Line Funds since since June 2009; President of Northern Lights Compliance Service, LLC (formerly Fund Compliance Services, LLC (2006 - present)) and Senior Vice President (2004 - 2006) and President and Chief Operations Officer (2003 - 2006) of Gemini Fund Services, LLC; Director of Constellation Trust Company until 2008. Emily D. Washington YOB: 1979 Treasurer and Secretary Since 2008 Treasurer and Chief Financial Officer (Principal Financial and Accounting Officer) of each of the Value Line Funds since August 2008 and Secretary since 2010; Associate Director of Mutual Fund Accounting at Value Line until August 2008. * Mr. Appel is an “interested person” as defined in the Investment Company Act of 1940 by virtue of his position with the Adviser and Distributor. Unless otherwise indicated, the address for each of the above officers is c/o Value Line Funds, 7 Times Square, New York, NY 10036. The Fund’s Statement of Additional Information (SAI) includes additional information about the Fund’s Directors and is available, without charge, upon request by calling 1-800-243-2729 or on the Fund’s website, www.vlfunds.com. 27 Value Line Asset Allocation Fund, Inc. The Value Line Family of Funds In 1950, Value Line started its first mutual fund. Since then, knowledgeable investors have been relying on the Value Line Funds to help them build their financial futures. Over the years, Value Line Funds has evolved into what we are today — a diversified family of no-load mutual funds with a wide range of investment objectives — ranging from small, mid and large capitalization equities to taxable and tax-exempt fixed income. We also provide strategies that effectively combine both equities and fixed income, diligently taking into account the potential risk and reward of each investment. 1950 — The Value Line Fundseeks long-term growth of capital. Current income is a secondary objective. 1952 — Value Line Income and Growth Fund’s primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. 1956 — Value Line Premier Growth Fund seeks long-term growth of capital. No consideration is given to current income in the choice of investments. 1972 — Value Line Larger Companies Fund’s sole investment objective is to realize capital growth. 1981 — Value Line U.S. Government Securities Fund seeks maximum income without undue risk to capital. Under normal conditions, at least 80% of the value of its net assets will be invested in securities issued or guaranteed by the U.S. Government and its agencies and instrumentalities. 1983 — Value Line Centurion Fund* seeks long-term growth of capital. 1984 — The Value Line Tax Exempt Fund seeks to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal. The fund may be subject to state and local taxes and the Alternative Minimum Tax (if applicable). 1986 — Value Line Aggressive Income Trust seeks to maximize current income. 1987 — Value Line Strategic Asset Management Trust* seeks to achieve a high total investment return consistent with reasonable risk. 1993 — Value Line Emerging Opportunities Fund invests in U.S. common stocks of small capitalization companies, with its primary objective being long-term growth of capital. 1993 — Value Line Asset Allocation Fund seeks high total investment return, consistent with reasonable risk. The Fund invests in stocks, bonds and money market instruments utilizing quantitative modeling to determine the asset mix. * Only available through the purchase of Guardian Investor, a tax deferred variable annuity, or ValuePlus, a variable life insurance policy. For more complete information about any of the Value Line Funds, including charges and expenses, send for a prospectus from EULAV Securities LLC, 7 Times Square, New York, New York 10036-6524 or call 1-800-243-2729, 9am–5pm CST, Monday–Friday, or visit us at www.vlfunds.com. Read the prospectus carefully before you invest or send money. 28 Item2. Code of Ethics. Not Applicable Item3. Audit Committee Financial Expert. Not Applicable Item 9.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in rule 30a-2(c) under the Act (17 CFR 270.30a-2(c) ) based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report, are appropriately designed to ensure that material information relating to the registrant is made known to such officers and are operating effectively. (b) The registrant’s principal executive officer and principal financial officer have determined that there have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including corrective actions with regard to significant deficiencies and material weaknesses. Item 10.Exhibits. (a) Not applicable (b) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940(17 CFR 270.30a-2) attached hereto as Exhibit 99.CERT. (2)Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 attached hereto as Exhibit 99.906.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: /s/Mitchell E. Appel Mitchell E. Appel, President Date: December 7, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mitchell E. Appel Mitchell E. Appel, President, Principal Executive Officer By: /s/ Emily D. Washington Emily D. Washington, Treasurer, Principal Financial Officer Date:
